In re Cooper, John E.; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of East Baton Rouge, 19th Judicial District Court, Div. “L”, No. 8-94-1320.
Relator represents that the district court has failed to act timely on a series of motions for a speedy trial and to quash he filed under La.C.Cr.P. arts. 701 and 532. If relator’s representation is correct, the district court is ordered to consider and act on the motions. If relator’s representation is incorrect, the instant application is transferred to the district court which is ordered to consider and rule on it.
CALOGERO, C.J., not on panel.